 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 1 of 61 PageID #: 93




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION


 STINGRAY IP SOLUTIONS, LLC,                       §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                § JURY TRIAL DEMANDED
                                                   §
 SIGNIFY N.V.,                                     §
 SIGNIFY (CHINA) INVESTMENT CO.,                   § CIVIL ACTION NO. 2:21-CV-00043-
 LTD.,                                             § JRG
 SIGNIFY HONG KONG LIMITED,                        §
 SIGNIFY NETHERLANDS B.V., and                     §
 SIGNIFY POLAND SP. Z.O.O.,                        §
                                                   §
          Defendants.                              §

      PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
        Plaintiff Stingray IP Solutions, LLC (“Stingray” or “Plaintiff”) files this First Amended

Complaint in this Eastern District of Texas (referred to herein as “this District”) against Signify

N.V., Signify (China) Investment Co., Ltd., Signify Hong Kong Limited, Signify Netherlands

B.V., and Signify Poland Sp. z.o.o. (collectively referred to as “Signify Defendants” or

“Defendants”) for infringement of U.S. Patent No. 6,958,986 (the “’986 patent”), U.S. Patent No.

6,961,310 (the “’310 patent”), and U.S. Patent No. 7,027,426 (the “’426 patent”), which are

referred to herein as the “Asserted Patents.”

                                         THE PARTIES

        1.    Stingray IP Solutions, LLC is a Texas limited liability company, located at 6136

Frisco Sq. Blvd., Suite 400, Frisco, TX 75034.

        2.    On information and belief, Defendant Signify N.V. (referred to herein as “Signify

NV”) is a public company with limited liability incorporated under the laws of the Netherlands.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          1
 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 2 of 61 PageID #: 94




Its principal place of business is located at High Tech Campus 48, 5656 AE Eindhoven, The

Netherlands. Signify NV was established as “Philips Lighting” in 2016 after spinning off from

Koninklijke Philips N.V., then changed its name to Signify N.V. in 2018. Signify NV is the “parent

company of the Signify group.” The term “Signify,” as used herein shall refer to Defendant Signify

NV and its subsidiaries in the “Signify group,” which include, but are not limited, to other

defendants named in this lawsuit. See also Annual Report 2020, SIGNIFY, at 62,

https://www.signify.com/static/2020/signify-annual-report-2020.pdf (tying the term “Signify” to

Section 2:24b of the Dutch Civil Code, which refers to a group as “an economic unit in which legal

persons and commercial partnerships are organizationally interconnected”) (last visited June 7,

2021); see also Article 24b Definition of a ‘group’, DUTCH CIVIL CODE, available at

http://www.dutchcivillaw.com/civilcodebook022.htm (last visited June 8, 2021).

          3.    Signify NV “operates in many countries,” including the U.S., “via its subsidiaries and

affiliated companies as well as a limited number of branch offices, which primarily act under the

Signify        trade    name.”      See     Annual      Report      2020,     SIGNIFY,      at    62,

https://www.signify.com/static/2020/signify-annual-report-2020.pdf (last visited June 7, 2021).

As the parent company of about 150 subsidiaries operating in 74 countries, including the U.S.,

Signify NV participates in the management and operations of three divisions of Signify for Signify

products: Division Digital Solutions, Division Digital Products, and Division Conventional

Products. See Annual Report 2020, SIGNIFY, at 29, https://www.signify.com/static/2020/signify-

annual-report-2020.pdf (last visited June 7, 2021). In particular, among other duties, “[t]he Board

of Management is responsible for the establishment and adequate functioning of a system of

governance, risk management and internal controls in the company.” Id. at 77 (Statement of the

Board of Management of Signify NV). Moreover, the Board of Management is the “chief operating


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             2
 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 3 of 61 PageID #: 95




decision maker” of the operating segments which are “components of Signify’s business

activities.” Id. at 90.

        4.    On information and belief, Defendant Signify (China) Investment Co., Ltd. (referred

to herein as “Signify China”) is a limited liability company organized under the laws of the

People’s Republic of China (“China”), with its principal place of business located at Building No.

9 Lane 888, Tian Lin Road, Shanghai, China and/or No. 8 Min Tai Road Economy Development

Zone, Yizheng, Jiangsu province. Signify China was formerly known as “Philips Lighting (China)

Investment Co., Ltd.” and is a wholly owned and controlled subsidiary of Signify NV. See Annual

Report 2020, at 107 (listing Signify China as a 100% owned and consolidated company). Signify

China designs, develops, manufactures Signify products for importation, distribution, and sale in

the United States.

        5.    On information and belief, Defendant Signify Hong Kong Limited (referred to herein

as “Signify HK”) is a limited liability company organized under the laws of Hong Kong, China,

with its principal place of business located at 20th Floor, Tower 2, Enterprise Square One No.9

Sheung Yuet Road, Kowloon Bay, Hong Kong, China. See Signify Hong Kong, SIGNIFY,

https://www.signify.com/en-hk/contact (last visited June 7, 2021). Signify HK is a wholly owned

and controlled subsidiary of Signify NV. See Annual Report 2020, at 107 (listing Signify HK as a

100% owned and consolidated company). Signify HK imports Signify products into the U.S. for

distribution and sale by U.S. based subsidiaries of Signify and by third-party distributors.

        6.    On information and belief, Defendant Signify Netherlands B.V. (referred to herein as

“Signify Netherlands”) is a corporation organized under the laws of the Netherlands, with its

principal place of business located at High Tech Campus 48, 5656 AE Eindhoven. Signify

Netherlands is a wholly owned (indirectly) and controlled subsidiary of Signify NV. See Annual


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         3
 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 4 of 61 PageID #: 96




Report 2020, at 107 (listing Signify Netherlands as a 100% owned and consolidated company).

Defendant Signify Netherlands shares the same corporate office/headquarters with its direct parent

Signify Holding B.V. (a corporation formed under the laws of The Netherlands) and with

Defendant Signify NV, which is the parent company of all Signify subsidiaries. Signify

Netherlands imports Signify products into the U.S. for distribution and sale by U.S. based

subsidiaries of Signify and by third-party distributors.

       7.    On information and belief, Defendant Signify Poland Sp. z.o.o. (referred to herein as

“Signify Poland”) is a limited liability company organized under the laws of Poland, with its

principal place of business located at Al. Jerozolimskie 195B, 02-222 Warszawa, Poland. Signify

Poland is a wholly owned and controlled subsidiary of Signify NV. See Annual Report 2020,

SIGNIFY, at 107 (listing Signify Poland as a 100% owned and consolidated company). Signify

Poland operates production sites in Poland to design develop, and manufacture Signify products

for importation, distribution, and sale in the United States.

       8.    On information and belief, the Signify Defendants maintain a corporate presence in

the United States via at least Signify NV’s wholly-owned (indirectly) and controlled U.S.-based

subsidiary Signify North America Corporation (“Signify NA”), among other subsidiaries and

affiliates. See Annual Report 2020, SIGNIFY, at 107, https://www.signify.com/static/2020/signify-

annual-report-2020.pdf (listing Signify NA as a 100% owned and consolidated company) (last

visited June 7, 2021). Signify NA is organized under the laws of the state of Delaware, with its

principal place of business located at 200 Franklin Square Drive, Somerset, New Jersey 08873.

Signify NA is registered to do business in Texas and has a place of business located at 1611 Clovis

R Barker Rd, San Marcos, TX 78666. As part of its activities in the United States, Signify NA

receives Signify products shipped by the Signify group, including, but not limited to, the Signify


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          4
 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 5 of 61 PageID #: 97




Defendants. These Signify products are distributed, offered for sale and sold by Signify NA as part

of and on behalf of the Signify group, which includes the Defendants in this lawsuit.

       9.    On information and belief, Signify NA is wholly owned by the Genlyte Group Inc.

(referred to herein as “Genlyte”), a corporation organized under the laws of Delaware and having

its principal office in 200 Franklin Square Drive, Somerset NJ 00873. Genlyte is wholly owned by

Signify Holding B.V., a corporation organized under the laws of The Netherlands. And Signify

Holding B.V. is wholly owned by Defendant Signify NV. Genlyte is engaged in the business of

manufacturing and selling luminaires and lighting fixtures.

       10.   On information and belief, the Signify Defendants may also be served with process

in the U.S. through at least Signify NA, including via its corporate officers and via Signify NA’s

registered agent for service of process, Corporation Service Company, at 251 Little Falls Dr.,

Wilmington, Delaware 19808. Signify NA operates as least as an agent (e.g., a managing or general

agent) for the Signify Defendants under Federal Rule of Civil Procedure 4(h)(1)(B) and/or is the

alter ego of one or more of the Signify Defendants.

       11.   On information and belief, Signify states that it “is the world leader in lighting.”

Annual Report 2020, SIGNIFY, at 2. Signify has seven manufacturing sites in the United States. Id.

at 28. In its Digital Products division, Signify offers products under at least two “smart home

lighting brands, Philips Hue and WiZ Connected.” See Annual Report 2020, SIGNIFY, at 18. In

2020, worldwide sales, including from the U.S., of Signify’s Digital Products were €2.29 billion

EUR (about $2.79 billion U.S. dollars). Id. at 25. Signify also holds €2.26 billion EUR (about

$2.76 billion U.S. dollars) worth of tangible and intangible assets in the United States. Signify

(formerly Philips Lighting) introduced the Philips Hue line of products in 2012, which provided




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          5
 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 6 of 61 PageID #: 98




connected lighting for consumers. Id. at 24-25. These products allow users to “control lights

wirelessly through apps and smart devices, with their voice or with remote control switches.” Id.

       12.   On information and belief, in 2019, Signify acquired full ownership of WiZ

Connected Lighting Company Ltd. (“WiZ”) for its “WiFi-based connected lighting” products.

Annual Report 2019, SIGNIFY, at 7, https://www.signify.com/static/2019/signify-annual-report-

2019.pdf (last visited June 8, 2021). The acquisition “enables Signify to extend its leadership by

stepping into the Wi-Fi-based smart lighting market.” Id. at 25. WiZ is a “lighting software

solutions company based in Hong Kong” that is “deployed in 40 countries across the Americas,

Europe,    the   Middle    East    and   Asia    Pacific.”   WiZ    –   About,    WIZ CONNECTED,

https://www.wizconnected.com/en-MY/about-wiz/ (last visited January 29, 2021). Signify made

the acquisition in order to “address a larger customer base in the growing market of Wi-Fi-based

lighting.” Id. WiZ provides “an open IoT [Internet-of-Things] platform” with an “easy-to-use,

scalable solution” that is “accessible to all lighting and electrical vendors.” Id.

       13.   On information and belief, in 2020, Signify announced an expansion of WiZ product

availability in the United States, increasing the variety of bulbs, downlights, lightstrips, and

accessories available to U.S. customers. See Signify US expands WiZ Connected Ecosystem,

SIGNIFY, https://www.signify.com/en-us/our-company/news/press-releases/2020/20200827-wiz-

launches-a-brand-new-generation-of-products (August 27, 2020). Recently, WiZ developed

ROBUST, a “new Wi-Fi + Bluetooth mesh architecture” that is being rolled out on its products as

of the first quarter of 2021 and will also be implemented on other existing WiZ products. WiZ –

Innovation, WIZ CONNECTED, https://www.wizconnected.com/en-MY/innovation/ (last visited

January 29, 2021). WiZ products and other Signify products connect to users’ Wi-Fi networks and

are controlled by the WiZ mobile application, which is available on iOS or Android and can


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         6
 Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 7 of 61 PageID #: 99




integrate with Amazon Alexa, Google Home, or Siri. Signify US expands WiZ Connected

Ecosystem, SIGNIFY, supra. The acquisition of WiZ “further extended the accessibility of

consumer connected lighting…enabling users “to connect via WiFi, Bluetooth, or via the Philips

Hue bridge.” WiZ also offers its products as an OEM component for third-party manufacuturers.

See, e.g, WiZ Connected, OEM Partnerships, WIZ CONNECTED LIGHTING CO., LTD.

https://www.wizconnected.com/en-MY/oem/ (last visited June 9, 2021). The CEO of Signify and

member of Defendant Signify NV’s Board of Management states that “[w]e are very pleased to

join forces with the teams of WiZ Connected who have developed a great technology platform

enabling us to address a larger customer base in the growing market of Wi-Fi-based lighting.” Id.

       14.   On information and belief, in 2020, Signify acquired Cooper Lighting, LLC (“Cooper

Lighting”) as a consolidated and controlled subsidiary. See Annual Report 2020, SIGNIFY, at 23,

106-107 (identifying Cooper Lighting as a material acquisition). Cooper Lighting provides

“professional lighting, lighting controls, and connected lighting.” Id. at 23. Cooper Lighting is a

limited liability company headquartered in Peachtree City, Georgia and provides its products under

the “Halo, McGraw, Metalux and StreetWorks” brands. Id. at 106.

       15.   On information and belief, Signify NV controls its consolidated subsidiaries

identified at least in Signify’s Annual Report 2020, including, but not limited to, Defendants

Signify China, Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries Signify

NA (US based), and Cooper Lighting (US based)). See Annual Report 2020, SIGNIFY, at 107

(identifying Signify’s “material subsidiaries” and stating that “[t]he Consolidated financial

statements comprise the assets and liabilities of approximately 150 legal entities.”). In that report

it states, in relevant part, “[t]he Consolidated financial statements comprise the financial

statements of Signify N.V. and all subsidiaries it controls (i.e., when it is exposed, or has rights, to


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               7
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 8 of 61 PageID #: 100




variable returns from its involvement with the investee and has the ability to affect those returns

through its power over the investee).” Id. at 91. The report further adds that “[s]ubsidiaries are

fully consolidated from the date that control commences until the date that control ceases.” Id.

Each of the listed consolidated subsidiaries, by nature of being controlled by Signify NV, is an

agent and/or alter ego of Signify NV, as the parent of the Signify group.

       16.   Through offers to sell, sales, imports, distributions, and other related agreements with

affiliates, distributors, and customers operating in and maintaining a significant business presence

in the U.S. and/or via their subsidiaries maintaining such a presence, including via wholly owned

(indirectly), consolidated, and controlled subsidiaries Signify NA, Genlyte, WiZ, and Cooper

Lighting, Signify does business in the U.S., the state of Texas, and in this District. Defendants may

be served with process via its agents and/or alter egos in the U.S., including via Signify NA, and/or

via the relevant provisions of the Hague Convention.

                                  JURISDICTION AND VENUE
       17.   This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

       18.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

                                       Defendant Signify NV
       19.   On information and belief, Defendant Signify NV is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute,

due at least to its substantial business in this State, including: (A) based on at least part of its own

infringing activities or those committed vicariously through and/or in concert with its alter egos,

intermediaries, agents, distributors, importers, customers, subsidiaries, and/or consumers alleged

herein which purposefully avail the Defendant of the privilege of conducting those activities in

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               8
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 9 of 61 PageID #: 101




this state and this judicial district and, thus, submits itself to the jurisdiction of this court; and (B)

regularly doing or soliciting business, engaging in other persistent conduct targeting residents of

Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold, and

imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify NV is related to, owns, and/or controls consolidated

subsidiaries (such as Defendants Signify China, Signify HK, Signify Netherlands, and Signify

Poland and other subsidiaries Signify NA (US based), Genlyte (US based), WiZ, and Cooper

Lighting) that have a significant business presence, including by conducting activities vicariously

through or in concert with other related entities, in the U.S. and in Texas. Such a presence and

activities further the development, design, manufacture, importation, distribution, sale, and use of

infringing Signify products in Texas. As one example of such activities, Signify NV’s wholly-

owned and controlled, U.S.-based subsidiary Signify NA, which manages its North America

operations and is based in the United States, has offices and employees in Texas at least at 1611

Clovis R Barker Rd, San Marcos, TX 78666 where it operates a manufacturing facility. See

Production    Worker,     SIGNIFY,    https://www.careers.signify.com/jobs/production-worker-san-

marcos-2/ (last visited June 7, 2021) (advertising a job “for a Production Worker to join our

luminaire manufacturing team in San Marcos, TX”). Through direction and control of its

subsidiaries, Signify NV has committed acts of direct and/or indirect patent infringement within

Texas, and elsewhere in the United States, giving rise to this action and/or has established

minimum contacts with Texas such that personal jurisdiction over Signify NV would not offend

traditional notions of fair play and substantial justice.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                 9
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 10 of 61 PageID #: 102




       20.   Upon information and belief, Defendant Signify NV controls or otherwise directs and

authorizes all activities of its subsidiaries, including, but not limited to Defendants Signify China,

Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries Signify NA, Genlyte,

WiZ, and Cooper Lighting, which, have a significant business presence in Texas. Directly and via

at least its subsidiaries in the Signify group, who act as agents and/or alter egos of Defendant, and

via intermediaries, such as affiliates, distributors, and customers, Signify NV has placed and

continues to place infringing Signify products into the U.S. stream of commerce. Signify NV has

placed such products into the stream of commerce with the knowledge and understanding that such

products are, will be, and continue to be sold, offered for sale, and/or imported into this judicial

district and the State of Texas. See Litecubes, LLC v. Northern Light Products, Inc., 523 F.3d 1353,

1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271] occurred at the location of the

buyer.”); see also Semcon IP Inc. v. Kyocera Corporation, No. 2:18-cv-00197-JRG, 2019 WL

1979930, at *3 (E.D. Tex. May 3, 2019) (denying accused infringer’s motion to dismiss because

plaintiff sufficiently plead that purchases of infringing products outside of the United States for

importation into and sales to end users in the U.S. may constitute an offer to sell under § 271(a)).

       21.   On information and belief, Defendant Signify NV utilizes established distribution

channels to distribute, market, offer for sale, sell, service, and warrant infringing products directly

to consumers, including offering such products for sale via its own websites—www.philips-

hue.com and www.usa.lighting.philips.com. See, e.g., Choose a bulb – Smart Lighting, PHILIPS,

https://www.usa.lighting.philips.com/consumer/choose-a-bulb/products#filters=

SMARTLIGHTING_BULB_SU&sliders=&support=&price=&priceBoxes=&page=&layout=12.

subcategory.p-grid-icon. Signify NV’s corporate website also provides links for consumers and

professionals to access on-line stores operated by the Signify group. See, e.g., For Consumers,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             10
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 11 of 61 PageID #: 103




SIGNIFY, https://www.signify.com/global/our-offers/for-consumers (providing a link to the Philips

Hue brand of “Smart Home Lighting”). Moreover, Signify NV utilizes its subsidiaries and

intermediaries, such as Defendants Signify China, Signify HK, Signify Netherlands, and Signify

Poland and other subsidiaries Signify NA, Genlyte, WiZ, and Cooper Lighting, to design, develop,

import, distribute, and service infringing products, such as Philips and WiZ Wi-Fi connected

lighting devices and Philips Hue products. Such Signify products have been sold in retail stores,

both brick and mortar and online, within this judicial district and in Texas. See., e.g., Where to

Buy, PHILIPS, https://www.usa.lighting.philips.com/consumer/where-to-buy (providing links to

purchase Philips lighting products online or at Home Depot or Walmart stores, which each have

multiple locations in this judicial district and elsewhere in Texas).

       22.   On information and belief, Signify NV purposefully places infringing Signify

products in established distribution channels in the stream of commerce by contracting with

national retailers who sell Signify’s products in the U.S., including in Texas and this judicial

district. Signify NV, directly or through its subsidiaries and affiliates, contracts with these

companies with the knowledge and expectation that Signify products will be imported, distributed,

advertised, offered for sale, and sold in the U.S. market. See Icon Health & Fitness, Inc. v. Horizon

Fitness, Inc., 2009 WL 1025467, at (E.D. Tex. 2009) (finding that “[a]s a result of contracting to

manufacture products for sale in” national retailers’ stores, the defendant “could have expected

that it could be brought into court in the states where [the national retailers] are located”). For

example, at least Home Depot, Walmart, and Amazon.com offer for sale and sell Signify products,

in and specifically for the U.S. market, via their own websites or retail stores located in and selling

their products to consumers in Texas and this judicial district. See, e.g., White and Color Ambiance

Dimmable LED Light Strip Plus Smart Wireless Light Base Kit (80”) by Philips Hue, HOME


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             11
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 12 of 61 PageID #: 104




DEPOT,         https://www.homedepot.com/p/Philips-Hue-White-and-Color-Ambiance-Dimmable-

LED-Light-Strip-Plus-Smart-Wireless-Light-Base-Kit-80-555334/313025879                (last    visited

January 29, 2021) (showing Signify’s Philips Hue product for sale and in stock at a Home Depot

location in Frisco, Texas in this judicial district). Signify NV, directly and through its subsidiaries

and affiliates, also provides multiple types of application software for download and use in

conjunction with and as part of its wireless lighting devices: the “Philips Hue App” is used in

conjunction with Philips Hue products and the “WiZ App” is used in conjunction with WiZ

products as well as Philips Smart Lighting products. Both the Philips Hue App and the WiZ App

are available via digital distribution platforms by Apple Inc. and Google. See, e.g., Philips Hue,

GOOGLE                                                                                          PLAY,

https://play.google.com/store/apps/details?id=com.philips.lighting.hue2&hl=en_US&gl=US (last

visited January 29, 2021) (offering the application for download and indicating that the application

is    offered       by     “Signify      Netherlands       B.V.”);      WiZ,      GOOGLE        PLAY,

https://play.google.com/store/apps/details?id=com.tao.wiz&hl=en_US&gl=US               (last   visited

January 29, 2021) (offering the application for download and indicating that the application is

offered by “WiZ Connected Lighting Company Limited”).

         23.   Based on Signify NV’s connections, relationships, supply contracts, and other

agreements, with subsidiaries in the Signify group (including, but not limited to Defendants

Signify China, Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries Signify

NA, Genlyte, WiZ, and Cooper Lighting), U.S.-based national retailers, distributors, and digital

distribution platforms, Signify NV knows that Texas, including this District, is a termination point

of the established distribution channel, namely online and brick and mortar stores offering Signify

products, including under the Philips Hue, WiZ, and Cooper Lighting brands, and software to


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             12
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 13 of 61 PageID #: 105




consumers in Texas. Signify NV, therefore, has purposefully directed its activities at Texas and

this District, and should reasonably anticipate being brought in this Court, at least on this basis.

See Ultravision Technologies, LLC v. Holophane Europe Limited, 2020 WL 3493626, at *5 (E.D.

Tex. 2020) (finding sufficient to make a prima facie showing of personal jurisdiction allegations

that “Defendants either import the products to Texas themselves or through a related entity”); see

also Bench Walk Lighting LLC v. LG Innotek Co., Ltd et al., Civil Action No. 20-51-RGA, 2021

WL 65071, at *7-8 (D. Del., Jan. 7, 2021) (denying motion to dismiss for lack of personal

jurisdiction based on the foreign defendant entering into supply contract with U.S. distributor and

the distributor sold and shipped defendant’s products from the U.S. to a customer in the forum

state).

          24.   In the alternative, this Court has personal jurisdiction over Signify NV under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, Signify NV is not subject to the jurisdiction of the courts of general jurisdiction

of any state, and exercising jurisdiction over Signify NV is consistent with the U.S. Constitution.

          25.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. Defendant

Signify NV is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c).

                                       Defendant Signify China
          26.   On information and belief, Defendant Signify China is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State, including: (A) based on at least part of

its own infringing activities or those activities committed vicariously through and/or in concert

with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting



PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               13
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 14 of 61 PageID #: 106




those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify China together with parent Defendant Signify NV,

Defendants Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries of the

Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import,

distribute, offer for sale, sell, and induce infringing use of Signify products to distribution partners,

retailers (including national retailers), resellers, dealers, service providers, consumers, and other

users.

         27.   This Court has personal jurisdiction over Signify China, directly and/or indirectly via

the activities of Signify China’s intermediaries, agents, related entities, distributors, importers,

customers, subsidiaries, and/or consumers, including parent Defendant Signify NV, Defendants

Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries in the Signify group,

including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert with or via

direction and control of or by at least these entities, Signify China has committed acts of direct

and/or indirect patent infringement within Texas, and elsewhere within the United States, giving

rise to this action and/or has established minimum contacts with Texas. For example, Signify

China operates within a global network of companies, affiliates and offices for the manufacture,

distribution, importation, and sale of Signify products that includes subsidiaries in the Signify

group, distributors, retail stores, dealers, resellers, and professional installers operating in Texas,

including this District.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   14
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 15 of 61 PageID #: 107




       28.   As a part of Signify’s global manufacturing and distribution network, Signify China

also purposefully places infringing Signify products in established distribution channels in the

stream of commerce, including in Texas, via distribution partners, retailers (including national

retailers), resellers, dealers, service providers, consumers, and other users. For example, Signify

China manufactures Signify products and makes applications with the Federal Communications

Commission (FCC), as the responsible party, for the use and operations of those products in the

U.S.         See          Declaration          of         Conformity,           FCC          ID.IO,

https://fccid.io/2AGBW9290022267AX/Letter/Declaration-of-Conformity-FCC-subpart-15B-

5266304 (last visited June 8, 2021) (declaration of conformity showing that Signify China appears

as the “manufacturer/importer/entity (located in the USA) [that] is responsible for this

declaration”). Furthermore, Signify China is the applicant (Grantee Code 2AGBW) listed on at

least 110 Signify products seeking FCC approval for use and sale in the U.S. See Signify (China)

Investment Co., Ltd. FCC Wireless Applications, FCC ID.IO, https://fccid.io/2AGBW (last visited

June 8, 2021). Via at least its own activities, Signify China should reasonably know and anticipate

that those Signify products will be imported, distributed, offered for sale, sold, and used via

Signify’s established distribution channels in Texas and in this District. Therefore, Signify China,

alone and in concert with, its parent entity Defendant Signify NV, its U.S. based Signify

subsidiaries, and other members of the Signify group of consolidated subsidiaries has purposefully

directed its activities at Texas, and should reasonably anticipate being brought in this Court, at

least on this basis. Through its own conduct and through direction and control of its subsidiaries

or control by other Defendants Signify NV, Signify HK, Signify Netherlands, and Signify Poland,

Signify China has committed acts of direct and/or indirect patent infringement within Texas, and

elsewhere within the United States, giving rise to this action and/or has established minimum


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          15
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 16 of 61 PageID #: 108




contacts with Texas such that personal jurisdiction over Signify China would not offend traditional

notions of fair play and substantial justice.

        29.     In the alternative, the Court has personal jurisdiction over Signify China under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action

arise under federal law, Signify China is not subject to the jurisdiction of the courts of general

jurisdiction of any state, and exercising jurisdiction over Signify China is consistent with the U.S.

Constitution.

        30.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify China is not a resident in the United States, and thus may be sued in any judicial

district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

                                         Defendant Signify HK
        31.     On information and belief, Defendant Signify HK is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute,

due at least to its substantial business in this State, including: (A) based on at least part of its own

infringing activities or those activities committed vicariously through and/or in concert with its

alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify HK together with parent Defendant Signify NV,



PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   16
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 17 of 61 PageID #: 109




Defendants Signify China, Signify Netherlands, and Signify Poland and other subsidiaries of the

Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import,

distribute, offer for sale, sell, and induce infringing use of Signify products to distribution partners,

retailers (including national retailers), resellers, dealers, service providers, consumers, and other

users.

         32.   This Court has personal jurisdiction over Signify HK, directly and/or indirectly via

the activities of Signify HK’s intermediaries, agents, related entities, distributors, importers,

customers, subsidiaries, and/or consumers, including parent Defendant Signify NV, Defendants

Signify China, Signify Netherlands, and Signify Poland and other subsidiaries in the Signify group,

including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert with or via

direction and control of or by at least these entities, Signify HK has committed acts of direct and/or

indirect patent infringement within Texas, and elsewhere within the United States, giving rise to

this action and/or has established minimum contacts with Texas. For example, Signify HK operates

within a global network of companies, affiliates and offices for the manufacture, distribution,

importation, and sale of Signify products that includes subsidiaries in the Signify group,

distributors, retail stores, dealers, resellers, and professional installers operating in Texas,

including this District.

         33.   As a part of Signify’s global manufacturing and distribution network, Signify HK

also purposefully places infringing Signify products in established distribution channels in the

stream of commerce, including in Texas, via distribution partners, retailers (including national

retailers), resellers, dealers, service providers, consumers, and other users. For example, Signify

HK ships into the United States Signify products directly to subsidiary Signify NA, among other

subsidiaries and/or third-party distributors. See Data Shipments of Importer SIGNIFY NORTH


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               17
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 18 of 61 PageID #: 110




AMERICA        CORP      Export       by   Signify   Hong      Kong     Limited,     US      IMPORTS,

https://usimports.info/importer-signify-north-america-corp/data-3.html         (indicating      1348

shipments between Signify North America Corp. and Signify Hong Kong Limited) (last visited

June 8, 2021). Via at least its own activities, Signify HK should reasonably know and anticipate

that those Signify products will be imported, distributed, offered for sale, sold, and used via

Signify’s established distribution channels in Texas and in this District. Therefore, Signify HK,

alone and in concert with, its parent entity Defendant Signify NV, its U.S. based Signify

subsidiaries, and other members of the Signify group of consolidated subsidiaries has purposefully

directed its activities at Texas, and should reasonably anticipate being brought in this Court, at

least on this basis. Through its own conduct and through direction and control of its subsidiaries

or control by other Defendants Signify NV, Signify China, Signify Netherlands, and Signify

Poland, Signify HK has committed acts of direct and/or indirect patent infringement within Texas,

and elsewhere within the United States, giving rise to this action and/or has established minimum

contacts with Texas such that personal jurisdiction over Signify HK would not offend traditional

notions of fair play and substantial justice.

       34.   In the alternative, the Court has personal jurisdiction over Signify HK under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, Signify HK is not subject to the jurisdiction of the courts of general jurisdiction

of any state, and exercising jurisdiction over Signify HK is consistent with the U.S. Constitution.

       35.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify HK is not a resident in the United States, and thus may be sued in any judicial

district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            18
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 19 of 61 PageID #: 111




                                    Defendant Signify Netherlands
        36.   On information and belief, Defendant Signify Netherlands is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State, including: (A) based on at least part of

its own infringing activities or those activities committed vicariously through and/or in concert

with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify Netherlands together with parent Defendant Signify NV,

Defendants Signify China, Signify HK, and Signify Poland and other subsidiaries of the Signify

group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import, distribute,

offer for sale, sell, and induce infringing use of Signify products to distribution partners, retailers

(including national retailers), resellers, dealers, service providers, consumers, and other users.

        37.   This Court has personal jurisdiction over Signify Netherlands, directly and/or

indirectly via the activities of Signify Netherlands’s intermediaries, agents, related entities,

distributors, importers, customers, subsidiaries, and/or consumers, including parent Defendant

Signify NV, Defendants Signify China, Signify HK, and Signify Poland and other subsidiaries in

the Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert

with or via direction and control of or by at least these entities, Signify Netherlands has committed

acts of direct and/or indirect patent infringement within Texas, and elsewhere within the United

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   19
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 20 of 61 PageID #: 112




States, giving rise to this action and/or has established minimum contacts with Texas. For example,

Signify Netherlands operates within a global network of companies, affiliates and offices for the

manufacture, distribution, importation, and sale of Signify products that includes subsidiaries in

the Signify group, distributors, retail stores, dealers, resellers, and professional installers operating

in Texas, including this District.

        38.    As a part of Signify’s global manufacturing and distribution network, Signify

Netherlands also purposefully places infringing Signify products in established distribution

channels in the stream of commerce, including in Texas, via distribution partners, retailers

(including national retailers), resellers, dealers, service providers, consumers, and other users. For

example, Signify Netherlands imports into the United States Signify products directly to subsidiary

Signify NA, among other subsidiaries and/or third-party distributors. See Data Shipments of

Importer SIGNIFY NORTH AMERICA CORP Export by Signify Netherlands B V High Tech

Campus,       US IMPORTS,      https://usimports.info/importer-signify-north-america-corp/exporter-

signify-netherlands-b-v-high-tech-campus/data-1.html (indicating at least 281 shipments between

Signify North America Corp. and Signify Netherlands BV) (last visited June 8, 2021). Via at least

its own activities, Signify Netherlands should reasonably know and anticipate that those Signify

products will be imported, distributed, offered for sale, sold, and used via Signify’s established

distribution channels in Texas and in this District. Therefore, Signify Netherlands, alone and in

concert with, its parent entity Defendant Signify NV, its U.S. based Signify subsidiaries, and other

members of the Signify group of consolidated subsidiaries has purposefully directed its activities

at Texas, and should reasonably anticipate being brought in this Court, at least on this basis.

Through its own conduct and through direction and control of its subsidiaries or control by other

Defendants Signify NV, Signify China, Signify HK, and Signify Poland, Signify Netherlands has


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               20
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 21 of 61 PageID #: 113




committed acts of direct and/or indirect patent infringement within Texas, and elsewhere within

the United States, giving rise to this action and/or has established minimum contacts with Texas

such that personal jurisdiction over Signify Netherlands would not offend traditional notions of

fair play and substantial justice.

        39.   In the alternative, the Court has personal jurisdiction over Signify Netherlands under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action

arise under federal law, Signify Netherlands is not subject to the jurisdiction of the courts of

general jurisdiction of any state, and exercising jurisdiction over Signify Netherlands is consistent

with the U.S. Constitution.

        40.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify Netherlands is not a resident in the United States, and thus may be sued in any

judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

                                       Defendant Signify Poland
        41.   On information and belief, Defendant Signify Poland is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State, including: (A) based on at least part of

its own infringing activities or those activities committed vicariously through and/or in concert

with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in



PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   21
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 22 of 61 PageID #: 114




concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify Poland together with parent Defendant Signify NV,

Defendants Signify China, Signify HK, and Signify Netherlands and other subsidiaries of the

Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import,

distribute, offer for sale, sell, and induce infringing use of Signify products to distribution partners,

retailers (including national retailers), resellers, dealers, service providers, consumers, and other

users.

         42.   This Court has personal jurisdiction over Signify Poland, directly and/or indirectly

via the activities of Signify Poland’s intermediaries, agents, related entities, distributors, importers,

customers, subsidiaries, and/or consumers, including parent Defendant Signify NV, Defendants

Signify China, Signify HK, and Signify Netherlands and other subsidiaries in the Signify group,

including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert with or via

direction and control of or by at least these entities, Signify Poland has committed acts of direct

and/or indirect patent infringement within Texas, and elsewhere within the United States, giving

rise to this action and/or has established minimum contacts with Texas. For example, Signify

Poland operates within a global network of companies, affiliates and offices for the manufacture,

distribution, importation, and sale of Signify products that includes subsidiaries in the Signify

group, distributors, retail stores, dealers, resellers, and professional installers operating in Texas,

including this District.

         43.   As a part of Signify’s global manufacturing and distribution network, Signify Poland

also purposefully places infringing Signify products in established distribution channels in the

stream of commerce, including in Texas, via distribution partners, retailers (including national

retailers), resellers, dealers, service providers, consumers, and other users. For example, Signify


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               22
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 23 of 61 PageID #: 115




Poland manufactures and imports into the United States Signify products directly to subsidiary

Signify NA, among other subsidiaries and/or third-party distributors. See US Consignee Data

Shipments       of   Importer   -    SIGNIFY    NORTH       AMERICA        CORP,     US     IMPORTS,

https://usimports.info/importer-signify-north-america-corp/data-3.html (indicating at least 650

shipments between Signify North America Corp. and Signify Poland SP Zoo) (last visited June 8,

2021). Via at least its own activities, Signify Poland should reasonably know and anticipate that

those Signify products will be imported, distributed, offered for sale, sold, and used via Signify’s

established distribution channels in Texas and in this District. Therefore, Signify Poland, alone

and in concert with, its parent entity Defendant Signify NV, its U.S. based Signify subsidiaries,

and other members of the Signify group of consolidated subsidiaries has purposefully directed its

activities at Texas, and should reasonably anticipate being brought in this Court, at least on this

basis. Through its own conduct and through direction and control of its subsidiaries or control by

other Defendants Signify NV, Signify China, Signify HK, and Signify Netherlands, Signify Poland

has committed acts of direct and/or indirect patent infringement within Texas, and elsewhere

within the United States, giving rise to this action and/or has established minimum contacts with

Texas such that personal jurisdiction over Signify Poland would not offend traditional notions of

fair play and substantial justice.

        44.     In the alternative, the Court has personal jurisdiction over Signify Poland under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action

arise under federal law, Signify Poland is not subject to the jurisdiction of the courts of general

jurisdiction of any state, and exercising jurisdiction over Signify Poland is consistent with the U.S.

Constitution.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            23
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 24 of 61 PageID #: 116




       45.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify Poland is not a resident in the United States, and thus may be sued in any judicial

district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

       46.   On information and belief, Defendants Signify NV, Signify China, Signify HK,

Signify Netherlands, and Signify Poland have significant ties to, and presence in, the State of Texas

and this District, making venue in this judicial district both proper and convenient for this action.

                     THE ASSERTED PATENTS AND TECHNOLOGY
       47.   The Asserted Patents cover various aspects of communication, routing, and

organizing network nodes within wireless communications networks. The methods and

apparatuses described in each of the Asserted Patents apply to mobile ad hoc networks—dynamic

wireless networks without any routing structure, such as the networks created among Defendant’s

wireless lighting devices.

       48.   The ’986 patent involves scheduling time slots for communication links between

nodes in a wireless communication network in order to mitigate interference and respond to

variations. It discusses using those scheduled time slots and data sent between the nodes to

determine metrics and priority levels for establishing additional communication links. The

methods claimed in the ’986 patent allow for optimized communication within a wireless network.

       49.   The ’310 patent provides methods for routing message data between nodes in a

wireless communication network. It discusses sending route requests from a source node to

determine possible routes to a destination node via different intermediate nodes within the

network. By using various metrics that describe the links between the network nodes, the possible

routes can then be ranked and the best route from the source node to the destination node can be

determined. The ’310 patent describes methods and network structures that provide network routes

that are more reliable, timelier, and have less traffic loads than previous solutions.

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            24
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 25 of 61 PageID #: 117




        50.   The ’426 patent describes a wireless communications network with multiple channels

as well as methods for utilizing such a network in a way that efficiently makes use of the multiple

channels to optimize routing and transmitting data. With multiple channels available, multiple

routing requests can be sent and multiple routes can be made available, allowing for an optimal

route to be selected.

        51.   Upon information and belief, a significant portion of Defendants’ operating revenue

is derived from the manufacture and sale of smart home and internet of things (IoT), including

wirelessly connected lighting devices, which are manufactured in the U.S. and/or abroad, imported

into the United States, distributed to resellers, dealers, retailers, and third-party manufacturers, and

ultimately sold to and used by U.S. consumers. For example, the Signify Defendants utilize their

subsidiaries, including Signify NA, Genlyte, WiZ, and Cooper Lighting, distributors, customers,

partners, and retailers to provide smart home and internet of things (IoT), including wirelessly

connected lighting devices, to consumers. Signify’s revenue for products accused herein of

infringing the Asserted Patents is substantially represented by its LED and Home divisions which

now reside in Signify’s Digital Products division. See Annual Report 2019, SIGNIFY, at 25 (“In

LED electronics, the aim is to lead the transition to smart lighting”); Id. at 27 (Discussing sales

and innovation for Philips Hue brand under the “Home” section of the report). Signify reported

that, in 2019, its LED division had 1.891 billion euros in sales, accounting for 12.7% of Signify’s

total sales. Id. at 25. Signify also reported that, in 2019, its Home division had 521 million euros

in sales, accounting for 3.8% of Signify’s total sales. Id. at 27. Signify states that its strategy in

both divisions is to increase sales of its wireless lighting devices. See id. at 25 (“LED will drive

growth in LED electronics through the transition to smart lighting”); id. at 27 (“The consumer




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                              25
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 26 of 61 PageID #: 118




lighting market is expected to benefit from…the increasing adoption of connected home lighting

systems.”).

       52.    In 2020, worldwide sales, including from the U.S., of Signify’s Digital Products were

€2.29 billion EUR (about $2.79 billion U.S. dollars). Id. at 25. 80% of Signify’s sales, worldwide,

were LED-based sales. See id. at 5. Signify derived 37% of its worldwide sales from the Americas,

including the U.S.

       53.    Signify’s smart home and internet of things (IoT), including wirelessly connected

lighting devices, use IEEE 802.11 and ZigBee protocols to enable communication between

connected      devices.     See,      e.g.,   Smart      Wi-Fi      LED      lighting,    PHILIPS,

https://www.usa.lighting.philips.com/consumer/smart-wifi-led (last visited Jan. 25, 2021); How

Philips Hue Works, PHILIPS HUE, https://www.philips-hue.com/en-us/explore-hue/how-it-

works#get-started (last visited Jan. 25, 2021) (“Adding a Hue Bridge activates the built-in ZigBee

network”).

       54.    The Asserted Patents cover wireless communication methods that are incorporated

into IEEE 802.11 and ZigBee protocols and the products that utilize them, such as Signify’s

wireless lighting devices sold under at least the Signify, Philips, WiZ, Cooper Lighting brands

(and sub-brands), their components, accessories, and processes related to the same (referred to

herein as the “Accused Products”). For example, Signify’s Philips Lighting brand products are Wi-

Fi compliant, and utilize IEEE 802.11 protocols. See, e.g., Smart Wi-Fi LED lighting, PHILIPS.

Examples of Wi-Fi connected Phillips Lighting products are shown below:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         26
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 27 of 61 PageID #: 119




Source: https://www.usa.lighting.philips.com/consumer/choose-a-bulb/products#filters =SMARTLIGHTING_
BULB_SU&sliders=&support=&price=&priceBoxes=&page=&layout=


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                27
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 28 of 61 PageID #: 120




        55.   Further, products sold by Signify’s subsidiaries WiZ and Cooper Lighting are also

Wi-Fi compliant and utilize IEEE 802.11 protocols:




Source: https://www.wizconnected.com/en-US/




Source: https://www.wizconnected.com/en-US/innovation/




Source: https://www.wizconnected.com/en-US/about-wiz/




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                       28
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 29 of 61 PageID #: 121




        56.   Through subsidiary WiZ, the Signify Defendants manufacture and sell Wi-Fi

compliant wireless lighting products that utilize IEEE 802.11 protocols. Examples of Wi-Fi

connected WiZ products are shown below:




Source: https://www.wizconnected.com/en-US/consumer/products/




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                      29
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 30 of 61 PageID #: 122




        57.   The Signify Defendants offer the WiZ mobile application for controlling Wi-Fi-

enabled Signify products. The WiZ application can control Signify’s Phillips Lighting brand

products as well as Signify’s WiZ brand products over Wi-Fi:




Source: https://www.wizconnected.com/en-US/consumer/technology/.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                   30
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 31 of 61 PageID #: 123




Source: https://www.wizconnected.com/en-US/consumer/app/.




Source: https://www.usa.lighting.philips.com/consumer/smart-wifi-led.

        58.    The Signify Defendants also offer via subsidiary Cooper Lighting in its line of smart

home products Wi-Fi compliant products, such as the Internet access bridge product shown below:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          31
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 32 of 61 PageID #: 124




       59.   The Signify Defendants also offer BrightSites smart poles—Wi-Fi compliant poles

for use in providing Wi-Fi infrastructure and broadband connectivity in cities.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                   32
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 33 of 61 PageID #: 125




Source: https://www.signify.com/global/innovation/brightsites

        60.    IEEE 802.11 is a wireless communication standard covered by the Asserted Patents

and utilized by certain Accused Products. The IEEE 802.11 standard defines a wireless local area

network (WLAN) including multiple mobile nodes. Below is an excerpt from the IEEE which

discusses a basic overview of the standard, including its use in wireless connectivity.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                      33
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 34 of 61 PageID #: 126




IEEE Std. 802.11TM, 2007 revision at 49-50, IEEE, https://www.iith.ac.in/~tbr/teaching/docs/
802.11-2007.pdf (June 12, 2007).
       61.   The IEEE 802.11 standard also includes admission control features for administering

policy or regulating bandwidth resources. These features, described in the below excerpt, are

utilized by certain Accused Products in order to control channel access within wireless networks.




Id. at 346, 348.

       62.   Further, Signify’s Philips Hue products and other wireless lighting products utilize

ZigBee protocols. See, How Philips Hue Works, PHILIPS HUE, supra. The Accused Products




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        34
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 35 of 61 PageID #: 127




include at least Signify’s Philips Hue brand of devices. Examples of Philips Hue devices are shown

below:




Source: https://www.philips-hue.com/en-us/products/all-products#page=1




Source: https://www.philips-hue.com/en-us/explore-hue/how-it-works#get-started

         63.   Signify’s Philips Hue products utilize ZigBee protocols to communicate across a

wireless network composed of various Philips Hue products, such as the Philips Hue Bridge and

Philips Hue lights. Philips Hue products can be controlled via the Philips Hue mobile application:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        35
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 36 of 61 PageID #: 128




Source: https://www.philips-hue.com/en-us/explore-hue/how-it-works#get-started
        64.   Additionally, Signify’s Interact brand of products also utilize ZigBee protocols.

Signify’s Interact products include various wireless lighting products connected to each other and

the Interact Pro gateway product. Signify also offers the Interact Pro mobile app for controlling

Interact products.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        36
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 37 of 61 PageID #: 129




Source: https://www.interact-lighting.com/en-in/what-is-possible/interact-pro.




Source: https://www.lighting.philips.com/main/products/interact-ready.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                          37
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 38 of 61 PageID #: 130




Source: https://www.interact-lighting.com/en-in/what-is-possible/interact-pro/gateway.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                  38
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 39 of 61 PageID #: 131




Source: https://images.philips.com/is/content/PhilipsConsumer/PDFDownloads/Global/PDFs/ODLI06062018_en_
AA_Interact_Ready_RPRQ_brochure_A4.pdf, p. 5

        65.   ZigBee protocols, which are covered by the Asserted Patents and utilized by certain

Accused Products, are based on the IEEE 802.15.4 standard for wireless network communication.

Below is an excerpt from the technical specification for ZigBee protocols describing the basic

architecture and standards that enable wireless network communication.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               39
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 40 of 61 PageID #: 132




ZigBee Specification, revision r21 at 1, THE ZIGBEE ALLIANCE, https://zigbeealliance.org/wp-
content/uploads/2019/11/docs-05-3474-21-0csg-zigbee-specification.pdf (August 5, 2015).

       66.   The IEEE 802.15.4 standard based mobile ad-hoc network, utilized by the Accused

Products, is a type of Low-Rate Wireless Personal Area Network (LR-WPAN) that allows

transmission of data between plurality of network nodes. The types of nodes include an FFD–full-




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                      40
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 41 of 61 PageID #: 133




function device (functioning as a network coordinator node) and an RFD–reduced function device

(node that associates itself with the FFD).




       67.   By utilizing IEEE 802.11 and/or ZigBee protocols, the Accused Products perform

methods for communication, routing, and organizing network nodes within wireless

communications networks that are covered by the Asserted Patents. Each respective Count below

describes how the Accused Products infringe on specific claims of the Asserted Patents.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                     41
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 42 of 61 PageID #: 134




                                            COUNT I
                     (INFRINGEMENT OF U.S. PATENT NO. 6,958,986)
       68.    Plaintiff incorporates paragraphs 1 through 67 herein by reference.

       69.    Plaintiff is the assignee of the ’986 patent, entitled “Wireless Communication

System with Enhanced Time Slot Allocation and Interference Avoidance/Mitigation Features and

Related Methods,” with ownership of all substantial rights in the ’986 patent, including the right

to exclude others and to enforce, sue, and recover damages for past and future infringements.

       70.    The ’986 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’986 patent issued from U.S. Patent Application No.

10/401,004.

       71.    The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’986 patent in this judicial district and

elsewhere in Texas and the United States.

       72.    On information and belief, the Signify Defendants design, develop, manufacture,

assemble, and markets smart home, IoT connected devices, including wirelessly connected

lighting devices configured to utilize IEEE 802.11 and/or ZigBee protocols such as the Accused

Products (see Smart Wi-Fi LED lighting, PHILIPS, supra; How Philips Hue Works, PHILIPS HUE,

supra), including via Signify’s subsidiaries, such as Signify NA, Genlyte, WiZ, and Cooper

Lighting, partners, distributors, retailers, customers, and consumers.

       73.    Defendants each directly infringe the ’986 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’986

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           42
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 43 of 61 PageID #: 135




makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’986 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

       74.   Furthermore, Defendant Signify NV directly infringes the ’986 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States

for those entities. On information and belief, subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’986 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on

information and belief, parent company Signify NV, Defendants Signify China, Signify HK,

Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           43
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 44 of 61 PageID #: 136




Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the

Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

       75.   For example, the Signify Defendants infringe claim 25 of the ’986 patent via the

Accused Products, including, but not limited to, Philips Lighting Smart Wi-Fi LED bulbs, WiZ

bulbs (including bulbs, candle bulbs, Reflector & Globe bulbs, and filament bulbs), WiZ Smart

Plugs, WiZ LED Strips, WiZ Motion Sensor, WiZmote, WiZ Smart Dimmer, BrightSite smart

poles, Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips, recessed lights,

ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro Gateway, Philips

CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed, Philips CoreLine

SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine Waterproof, Philips

MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42 WH, Philips

UID8450/10 ZGP Switch Dim 2B and products of Cooper Lighting, which utilize IEEE 802.11

and/or ZigBee protocols.

       76.   The Accused Products implement the “communication method for a wireless

communication network comprising a plurality of mobile nodes each comprising a data queue”

of claim 25. Each of the Accused Products utilizes IEEE 802.11 and/or ZigBee protocols. IEEE

802.11 is a standard for wireless connectivity for fixed, portable, and moving stations (“STAs”)

within a mobile area. See IEEE, supra. ZigBee protocols are based on the IEEE 802.15.4 standard

and involve communication between two or more devices on a wireless channel. See THE ZIGBEE

ALLIANCE, supra.

       77.   The Accused Products schedule respective semi-permanent time slots to establish


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            44
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 45 of 61 PageID #: 137




communication links between respective pairs of mobile nodes for transmitting data stored in the

data queues therebetween. For example, by following the IEEE 802.11 standard, each of the

Accused Products uses a contention-based channel access method, wherein multiple STAs

compete to transmit data in a contention period. Moreover, by utilizing ZigBee protocols, each

of the Accused Products includes contention access period (“CAP”) time slots. By default,

network nodes use CAP time slots for data and frame transmission.

        78.   The Accused Products determine link utilization metrics for each communication

link based upon a quantity of data previously sent over the communication link during the semi-

permanent time slots and the data queues. For example, by following the IEEE 802.11 standard,

the Accused Products allocate transmit opportunities (“TXOPs”) based on traffic queues such as

pending traffic and queue size (i.e., link utilization metrics). Higher traffic queues lead to higher

TXOP duration and higher link utilization. Moreover, by utilizing ZigBee protocols, the Accused

Products store queues of pending transactions then transmit the transactions on a first-come-first-

served basis to nodes that request them. The transactions are transmitted according to algorithms

(i.e., link utilization metrics); the transaction remains in the queue if the algorithm fails.

        79.   The Accused Products schedule demand assigned time slots for establishing

additional communication links between the pairs of mobile nodes for transmitting the data based

upon the link utilization metrics. For example, by following the IEEE 802.11 standard, the

Accused Products provide QoS supported channel access, where channel access or TXOPs are

scheduled based on respective channel requirements. Moreover, by utilizing ZigBee protocols,

each of the Accused Products schedule guaranteed time slots (“GTS,” i.e., assigned time slots)

for transmission of data. The GTSs are dedicated to nodes or devices that require specific data

bandwidth or latency (i.e., link utilization metrics) for transmission.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             45
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 46 of 61 PageID #: 138




       80.   The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       81.   At a minimum, the Signify Defendants have known of the ’986 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’986 patent since at least March 12, 2018, when the Defendants (under their previous parent

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’986 patent, related to wireless communication network products, which

specifically referenced the infringing use of IEEE 802 and ZigBee standards and included a list

of Signify’s infringing products.

       82.   On information and belief, since at least the above-mentioned date when the Signify

Defendants were on notice of their infringement, the Signify Defendants have actively induced,

under U.S.C. § 271(b), their distributors, customers, subsidiaries, importers, and/or consumers that

import, purchase, or sell the Accused Products that include or are made using all of the limitations

of one or more claims of the ’986 patent to directly infringe one or more claims of the ’986 patent

by using, offering for sale, selling, and/or importing the Accused Products. Since at least the notice

provided on the above-mentioned date, the Signify Defendants do so with knowledge, or with

willful blindness of the fact, that the induced acts constitute infringement of the ’986 patent. Upon

information and belief, the Signify Defendants intend to cause, and have taken affirmative steps

to induce, infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            46
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 47 of 61 PageID #: 139




purchasers and prospective buyers, testing IEEE 802.11 and/or ZigBee protocol features in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to purchasers in the United States. See, e.g., Smart mood lighting, PHILIPS HUE,

https://www.philips-hue.com/en-us/explore-hue/propositions/personal-mood-

lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86117087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw

E (last visited January 29, 2021) (“Control up to 10 lights in a single room with a Bluetooth-

enabled LED bulb and the Hue Bluetooth app”); Smart Lighting For Your Daily Living, WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       83.   On information and belief, despite having knowledge of the ’986 patent and

knowledge that they are directly and/or indirectly infringing one or more claims of the ’986 patent,

the Signify Defendants have nevertheless continued their infringing conduct and disregarded an

objectively high likelihood of infringement. The Signify Defendants’ infringing activities relative

to the ’986 patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of

misconduct beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to

enhanced damages up to three times the amount found or assessed.

       84.   Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          47
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 48 of 61 PageID #: 140




which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                            COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 6,961,310)

       85.    Plaintiff incorporates paragraphs 1 through 84 herein by reference.

       86.    Plaintiff is the assignee of the ’310 patent, entitled “Multiple Path Reactive Routing

in a Mobile Ad Hoc Network,” with ownership of all substantial rights in the ’310 patent,

including the right to exclude others and to enforce, sue, and recover damages for past and future

infringements.

       87.    The ’310 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’310 patent issued from U.S. Patent Application No.

10/214,997.

       88.    The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’310 patent in this judicial district and elsewhere

in Texas and the United States.

       89.    On information and belief, the Signify Defendants design, develop, manufacture,

assemble, and market wireless lighting devices configured to utilize ZigBee protocols such as the

Accused Products (see How Philips Hue Works, PHILIPS HUE, supra), including via Signify’s

subsidiaries, such as Signify NA, Genlyte, WiZ, and Cooper Lighting, partners, distributors,

retailers, customers, and consumers.

       90.    Defendants each directly infringe the ’310 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’310


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            48
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 49 of 61 PageID #: 141




patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’310 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

       91.   Furthermore, Defendant Signify NV directly infringes the ’310 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States

for those entities. On information and belief, subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’310 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           49
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 50 of 61 PageID #: 142




information and belief, parent company Signify NV, Defendants Signify China, Signify HK,

Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including

Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the

Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

       92.   For example, the Signify Defendants infringe claim 13 of the ’310 patent via the

Accused Products such as Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips,

recessed lights, ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro

Gateway, Philips CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed,

Philips CoreLine SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine

Waterproof, Philips MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42

WH, and Philips UID8450/10 ZGP Switch Dim 2B, which utilize ZigBee protocols.

       93.   The Accused Products implement the “method for routing message data from a

source node to a destination node in a mobile ad hoc network comprising a plurality of

intermediate mobile nodes between the source node and the destination node, and a plurality of

wireless communication links connecting the nodes together” of claim 13. Each of the Accused

Products utilizes ZigBee protocols. ZigBee protocols are based on the IEEE 802.15.4 standard

and involve communication between two or more devices on a wireless channel. See THE ZIGBEE

ALLIANCE, supra.

       94.   The Accused Products discover, at the source node, routing to the destination node.

For example, by utilizing ZigBee protocols, the Accused Products use route request commands,

route request identifiers, and route reply commands to discover routing to the destination node.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            50
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 51 of 61 PageID #: 143




       95.   The Accused Products rank, at the source node, discovered routes according to at

least one metric. For example, by utilizing ZigBee protocols, the Accused Products use a path

cost metric for route comparison (i.e., ranking discovered routes).

       96.   The Accused Products simultaneously distribute, at the source node, message data

to the destination node along a plurality of the discovered routes based upon the ranking. For

example, by utilizing ZigBee protocols, the Accused Products distribute message data (e.g., relay

messages or deliver packets) to destination nodes.

       97.   The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       98.   At a minimum, the Signify Defendants have known of the ’310 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’310 patent since at least March 12, 2018, when the Signify Defendants (under their previous

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’310 patent, related to wireless communication network products, which

specifically referenced the infringing use of IEEE 802 and ZigBee standards and included a list

of Signify’s infringing products.

       99.   Upon information and belief, since at least the above-mentioned date when the

Signify Defendants were on notice of their infringement, the Signify Defendants have actively

induced, under U.S.C. § 271(b), their distributors, customers, subsidiaries, importers, and/or

consumers that import, purchase, or sell the Accused Products that include or are made using all

of the limitations of one or more claims of the ’310 patent to directly infringe one or more claims

of the ’310 patent by using, offering for sale, selling, and/or importing the Accused Products. Since

at least the notice provided on the above-mentioned date, the Signify Defendants do so with


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           51
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 52 of 61 PageID #: 144




knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of

the ’310 patent. Upon information and belief, the Signify Defendants intend to cause, and have

taken affirmative steps to induce, infringement by distributors, importers, customers, subsidiaries,

and/or consumers by at least, inter alia, creating advertisements that promote the infringing use of

the Accused Products, creating and/or maintaining established distribution channels for the

Accused Products into and within the United States, manufacturing the Accused Products in

conformity with U.S. laws and regulations, distributing or making available instructions or

manuals for these products to purchasers and prospective buyers, testing IEEE 802.11 and/or

ZigBee protocol features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to purchasers in the United States. See, e.g., Smart mood

lighting, PHILIPS HUE, https://www.philips-hue.com/en-us/explore-hue/propositions/personal-

mood-lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86117087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw

E (last visited June 8, 2021) (“Control up to 10 lights in a single room with a Bluetooth-enabled

LED bulb and the Hue Bluetooth app”); Smart Lighting For Your Daily Living, WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       100. Upon information and belief, despite having knowledge of the ’310 patent and

knowledge that they are directly and/or indirectly infringing one or more claims of the ’310 patent,

the Signify Defendants have nevertheless continued their infringing conduct and disregarded an

objectively high likelihood of infringement. The Signify Defendants’ infringing activities relative

to the ’310 patent have been, and continue to be, willful, wanton, malicious, in bad-faith,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          52
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 53 of 61 PageID #: 145




deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of

misconduct beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to

enhanced damages up to three times the amount found or assessed.

       101. Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                           COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 7,027,426)

       102. Plaintiff incorporates paragraphs 1 through 101 herein by reference.

       103. Plaintiff is the assignee of the ’426 patent, entitled “Multi-channel Mobile Ad Hoc

Network,” with ownership of all substantial rights in the ’426 patent, including the right to

exclude others and to enforce, sue, and recover damages for past and future infringements.

       104. The ’426 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’426 patent issued from U.S. Patent Application No.

10/212,594.

       105. The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’426 patent in this judicial district and elsewhere

in Texas and the United States.

       106. On information and belief, the Signify Defendants design, develop, manufacture,

assemble, and market wireless lighting devices configured to utilize ZigBee protocols such as the

Accused Products (see How Philips Hue Works, PHILIPS HUE, supra), including via Signify’s


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          53
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 54 of 61 PageID #: 146




subsidiaries, such as Signify NA, Genlyte, WiZ, and Cooper Lighting, partners, distributors,

retailers, customers, and consumers.

       107. Defendants each directly infringe the 4260 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’426

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’426 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

       108. Furthermore, Defendant Signify NV directly infringes the ’426 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States

for those entities. On information and belief, subsidiaries in the Signify Group, including Signify


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           54
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 55 of 61 PageID #: 147




NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’426 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on

information and belief, parent company Signify NV, Defendants Signify China, Signify HK,

Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including

Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the

Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

       109. For example, the Signify Defendants infringe claim 8 of the ’426 patent via the

Accused Products such Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips,

recessed lights, ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro

Gateway, Philips CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed,

Philips CoreLine SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine

Waterproof, Philips MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42

WH, and Philips UID8450/10 ZGP Switch Dim 2B, which utilize ZigBee protocols.

       110. The Accused Products implement the “method for operating a mobile ad hoc

network comprising a plurality of wireless mobile nodes and a plurality of wireless

communication links connecting the plurality of nodes together over a plurality of electrically

separate wireless channels” of claim 8. Each of the Accused Products utilizes ZigBee protocols.

ZigBee protocols are based on the IEEE 802.15.4 standard and involve communication between


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            55
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 56 of 61 PageID #: 148




two or more devices on a wireless channel. See THE ZIGBEE ALLIANCE, supra.

       111. The Accused Products, at a source node, send a route request over each of the

plurality of electrically separate channels to discover routing to a destination node. For example,

by utilizing ZigBee protocols, the Accused Products use route request commands, route request

identifiers, and route reply commands to discover routing to the destination node.

       112. The Accused Products, at the source node, select a route to the destination node on

at least one of the plurality of electrically separate channels. For example, by utilizing ZigBee

protocols, the Accused Products select a route for relayed messages to a destination device by

choosing a route with the lowest path cost among multiple routes (i.e., a plurality of electrically

separate channels).

       113. The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       114. At a minimum, the Signify Defendants have known of the ’426 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’426 patent since at least March 12, 2018, when the Signify Defendants (under their previous

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’426 patent, related to wireless communication network products, which

specifically referenced the infringing use of IEEE 802 and ZigBee standards and included a list

of Signify’s infringing products.

       115. Upon information and belief, since at least the above-mentioned date when the

Signify Defendants were on notice of their infringement, the Signify Defendants have actively

induced, under U.S.C. § 271(b), their distributors, customers, subsidiaries, importers, and/or

consumers that import, purchase, or sell the Accused Products that include or are made using all


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           56
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 57 of 61 PageID #: 149




of the limitations of one or more claims of the ’426 patent to directly infringe one or more claims

of the ’426 patent by using, offering for sale, selling, and/or importing the Accused Products. Since

at least the notice provided on the above-mentioned date, the Signify Defendants do so with

knowledge, or with willful blindness of the fact, that the induced acts constitute infringement of

the ’426 patent. Upon information and belief, the Signify Defendants intend to cause, and have

taken affirmative steps to induce, infringement by distributors, importers, customers, subsidiaries,

and/or consumers by at least, inter alia, creating advertisements that promote the infringing use of

the Accused Products, creating and/or maintaining established distribution channels for the

Accused Products into and within the United States, manufacturing the Accused Products in

conformity with U.S. laws and regulations, distributing or making available instructions or

manuals for these products to purchasers and prospective buyers, testing IEEE 802.11 and/or

ZigBee protocol features in the Accused Products, and/or providing technical support, replacement

parts, or services for these products to purchasers in the United States. See, e.g., Smart mood

lighting, PHILIPS HUE, https://www.philips-hue.com/en-us/explore-hue/propositions/personal-

mood-lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86117087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw

E (last visited June 8, 2021) (“Control up to 10 lights in a single room with a Bluetooth-enabled

LED bulb and the Hue Bluetooth app”); Smart Lighting For Your Daily Living, WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       116. Upon information and belief, despite having knowledge of the ’426 patent and

knowledge that they are directly and/or indirectly infringing one or more claims of the ’426 patent,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           57
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 58 of 61 PageID #: 150




the Signify Defendants have nevertheless continued their infringing conduct and disregarded an

objectively high likelihood of infringement. The Signify Defendants’ infringing activities relative

to the ’426 patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of

misconduct beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to

enhanced damages up to three times the amount found or assessed.

       117. Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                         CONCLUSION
       118. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff

as a result of Defendants’ wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court.

       119. Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and

necessary attorneys’ fees, costs, and expenses.

                                        JURY DEMAND
       120. Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                      PRAYER FOR RELIEF
       121. Plaintiff requests that the Court find in its favor and against Defendants, and that

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                              58
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 59 of 61 PageID #: 151




the Court grant Plaintiff the following relief:

        1. A judgment that Defendants have infringed the Asserted Patents as alleged herein,

            directly and/or indirectly by way of inducing infringement of such patents;

        2. A judgment for an accounting of damages sustained by Plaintiff as a result of the acts

            of infringement by Defendants;

        3. A judgment and order requiring Defendants to pay Plaintiff damages under 35 U.S.C.

            § 284, including up to treble damages as provided by 35 U.S.C. § 284, and any

            royalties determined to be appropriate;

        4. A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

            judgment interest on the damages awarded;

        5. A judgment and order finding this to be an exceptional case and requiring Defendants

            to pay the costs of this action (including all disbursements) and attorneys’ fees as

            provided by 35 U.S.C. § 285; and

        6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                       59
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 60 of 61 PageID #: 152




Dated: June 14, 2021                     Respectfully submitted,

                                         /s/ Jeffrey R. Bragalone by permission
                                         Wesley Hill
                                         Jeffrey R. Bragalone (lead attorney)
                                         Texas Bar No. 02855775
                                         Terry A. Saad
                                         Texas Bar No. 24066015
                                         Marcus Benavides
                                         Texas Bar No. 24035574
                                         Hunter S. Palmer
                                         Texas Bar No. 24080748
                                         BRAGALONE OLEJKO SAAD PC
                                         2200 Ross Avenue
                                         Suite 4600W
                                         Dallas, TX 75201
                                         Tel: (214) 785-6670
                                         Fax: (214) 785-6680
                                         jbragalone@bosfirm.com
                                         tsaad@bosfirm.com
                                         mbenavides@bosfirm.com
                                         hpalmer@bosfirm.com

                                         Wesley Hill
                                         Texas Bar No. 24032294
                                         WARD, SMITH, & HILL, PLLC
                                         P.O. Box 1231
                                         Longview, TX 75606
                                         Tel: (903) 757-6400
                                         Fax: (903) 757-2323
                                         wh@wsfirm.com

                                         ATTORNEYS FOR PLAINTIFF
                                         STINGRAY IP SOLUTIONS, LLC




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                           60
Case 2:21-cv-00043-JRG Document 15 Filed 06/14/21 Page 61 of 61 PageID #: 153




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing PLAINTIFF’S FIRST AMENDED

COMPLAINT FOR PATENT INFRINGEMENT was filed electronically in compliance with Local

Rule CV-5(a). Therefore, this document was served on all counsel who are deemed to have

consented to electronic service on June 14, 2021.

                                                    /s/ Wesley Hill




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                              61
